                       Case 7:19-cv-05018-NSR Document 5
                                                       3 Filed 05/31/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                 YINGCAI HONG,                                       )
  on his own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-05018
                                                                     )
                JP WHITE PLAINS, INC.                                )
          d/b/a Haiku Asian Bistro White Plains                      )
                             et al.                                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Troy Law, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             05/31/2019                                                                      /s/ P. Canales
                                                                                          Signature of Clerk or Deputy Clerk
         Case 7:19-cv-05018-NSR Document 5
                                         3 Filed 05/31/19 Page 2 of 2



JP WHITE PLAINS INC. d/b/a Haiku Asian Bistro White Plains
149 Mamaroneck Ave, White Plains, NY 10601; Westchester

HAIKU @ WP INC. d/b/a Haiku Asian Bistro White Plains
149 Mamaroneck Ave, White Plains, NY 10601; Westchester

JP BRONXVILLE INC. d/b/a Haiku Asian Bistro Bronxville
56 Pondfield Road, Bronxville, NY 10708; Westchester

JP SCARSDALE INC. d/b/a Haiku Asian Bistro Scarsdale
717 White Plains Rd, Eastchester, NY 10583; Westchester


SOONWAH LEE a/k/a/ Michael Lee
149 Mamaroneck Ave, White Plains, NY 10601; Westchester

PIETRO DIANA a/k/a Peter Diana
149 Mamaroneck Ave, White Plains, NY 10601; Westchester

HSING YA CHANG a/k/a John Chang
149 Mamaroneck Ave, White Plains, NY 10601; Westchester

JIE ZHANG a/k/a Jack Zhang
149 Mamaroneck Ave, White Plains, NY 10601; Westchester




                             YINGCAI HONG v.
            HAIKU @ WP INC. d/b/a Haiku Asian Bistro White Plains, et al.

                                   Summons Rider
